Opinion issued August 22, 2002 
 










 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00810-CV
____________

IN RE SIMON TERRY JEFFERY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator requests that this Court compel respondent (1) to rule on his petition
for writ of habeas corpus.  Relator was convicted of murder by a jury in cause number
225465 and was sentenced to confinement for life on July 18, 1978.  The conviction
was appealed, and the Court of Criminal Appeals issued its mandate of affirmance on
June 2, 1982.
 This Court has no authority to issue a writ of mandamus  to compel a
district court judge to rule on a petition for writ of habeas corpus in which the
judgment of conviction is final.  In re McAfee, 53 S.W.3d 715, 718 (Tex.
App.--Houston [1st Dist.] 2001, orig. proceeding). This is because jurisdiction to
grant post-conviction habeas corpus relief rests exclusively with the Texas Court of
Criminal Appeals.  Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for
the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Tex. Code Crim.
P. Ann. art. 11.07, § 3 (Vernon Supp. 2002).
 Therefore, the petition for writ of mandamus is dismissed for want of
jurisdiction.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Mirabal, Taft, and Alcala.
Do not publish.  Tex. R. App. P. 47.
1.    	Respondent is the Honorable Susan Brown, Judge, 185th District Court, Harris
County.